Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on December 18, 2020 has been entered. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed September 18, 2020. Claims 27-28 and 31-38 have been cancelled by applicant and claims 39-50 and 53 have been withdrawn as they are directed to a non-elected invention, while claims 56-64 have been added and are considered for the first time leaving claims 26-38, 51-52, and 54-64 remaining pending in the current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26, 29-30, 51-52, 54-58, and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US PG Pub. 2013/0295402) hereinafter Oh in view of the combination of Zhu et al. and Mizuta et al.
Zhu et al. (Canadian Patent CA2835533A1 with reference to corresponding English language version US PG Pub 2014/0076470) hereinafter Zhu
Mizuta et al. (US PG Pub 2015/0354035) hereinafter Mizuta.

As to claim 26, Oh discloses that a steel slab having the below described composition is heated at 1000°C to 1300°C and is hot-rolled. Oh discloses a steel sheet heated to an austenite region temperature equal to or higher than Ac3 (Oh, paragraph [0056], if the sheet is heated above Ac3, the sheet would be expected to have a metastable fully austenitic structure as the claim requires), the steel sheet having a composition as shown in the table below:


Claim 26 composition requirements
Claim 1 composition from Oh (unless otherwise stated)
Steel IS13 from Table 1 of Oh
Carbon
0.15% - 0.40%
0.1 to 1%
0.3%
Manganese
1.5% - 4.0%
0.1 to 5%
2.99%
Silicon
0.5% - 2.5%

1.5%
Aluminum
0.005% - 1.5%

0.027%
Silicon + Aluminum
0.8% ≤ Si + Al ≤ 2.5%
Si+Al: 0.4 to 3%
1.5 + 0.027 = 1.527%
Sulfur
S ≤ 0.05%
0.0001 to 0.03%
0.0028%
Phosphorus
P ≤ 0.1%
0.0001 to 0.1%
0.0045%
At least one of Chromium or Molybdenum 
0% ≤ Mo ≤ 0.5%
0% ≤ Cr ≤ 4.0%
Cr: 0.01% to 2.0%, Mo: 0.01% to 2.0% (Oh, claim 2)
Mo = 0.08%
The following relationship is observed:
2.7% ≤ Mn + Cr+ 3 * Mo ≤ 5.7%
0.14-13%
2.99 + 0 + 3 * 0.08 = 3.23%
Iron
Balance of the composition comprising iron and unavoidable impurities resulting from the smelting
Paragraph [0052]: “Steel slabs having compositions as shown in table 1…”
Paragraph [0052]: “Steel slabs having compositions as shown in table 1…”



MPEP 2144.05 I states that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Thus there is a prima facie case that the claimed composition is obvious in light of Oh.

While the exact ranges for Silicon and Aluminum are not disclosed by Oh, Oh discloses the overall relationship of Al+Si. Thus, this is the equivalent of disclosing Al=0-3% and Si=0-3% as both could be anywhere from 0-3 % so long as at least 0.4% of one or both of the elements is contained in the steel. 
MPEP 2144.05 I states that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Thus there is a prima facie case that the claimed composition is obvious in light of Oh.

While the relationship of 2.7% ≤ Mn + Cr+ 3 * Mo ≤ 5.7% is not explicitly stated, Oh discloses adding Manganese, Chromium, and Molybdenum. On the low end, this would mean having Mn=0.1%, Cr=0.01%, and Mo= 0.01 % to equal 0.14%. On the high end, this would mean Mn=5.0%, Cr=2.0%, and Mo= 2.0 % to equal 13%, giving a range for this value of 0.14-13%. Also note that example IS13’s values meet the limitation as well. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Thus there is a prima facie case that the claimed composition is obvious in light of Oh.

Oh discloses that hot pressing is performed after the steel sheet is heated to an austenite region temperature equal to or higher than Ac3 (Oh, paragraph [0056], if the steel is at this temperature for hot pressing, the structure must remain fully austenitic). Oh then discloses quenching the created member to a temperature range between Ms and Mf (Oh, paragraph [0057] meeting the claim language of quenching below the Ms temperature). Oh discloses that quenching may be performed at a rate of 10° C/s to 500° C/s because if the rate of quenching is lower than 10° C/s, ferrite or bainite may be generated and martensite may be insufficient (Oh, paragraph [0059], so 10 ° C/s is the critical martensitic cooling rate to prevent the formation of other microstructures). 
Oh discloses that, after quenching, the quenched steel sheet is heated to a temperature equal to or lower than Ac1 and maintained at that temperature (Oh, paragraph [0060]). This heating temperature is T2 (see Fig 1 of Oh). While T2 is not a specifically defined temperature, representative examples in Table 2 of Oh show T2 varying from 381-521°C and T2 for steel IS 13 is 406°C (Oh, Table 2, steel type IS 13, this is between QT and 470°C meeting the claim limitation; for the other examples, this would constitute a prima facie case of obviousness due to overlapping ranges, see MPEP 2144.05). 
Oh also discloses that the quenched steel sheet is maintained at temperature T2 for 10-500 seconds and 10 seconds explicitly for example steel IS 13 (Oh, Table 2 where the times t2 

However, Oh does not explicitly disclose where the heated steel product is provided and hot formed at a temperature between 380°C and 700°C. Nonetheless, Oh discloses that the hot pressing process occurs as disclosed in Figure 1 and Table 2 (Oh, paragraph [0064]). While an exact temperature is not given, in Figure 1 the quenching process starts at the inflection point between Ac1 and Ac3. That means that Oh discloses that the hot pressing must occur at a temperature between SS and Ac1, but Oh is nevertheless vague about where the hot pressing starts (Oh, Fig. 1 and Table 2, steel IS 13). 
Mizuta relates to a method for manufacturing a hot press formed steel member that has high strength (Mizuta, abstract). Mizuta teaches a steel composition that is similar to applicant’s composition (Mizuta, claim 1). Mizuta teaches a method involving heating the steel to a temperature equal to or higher than the Ac3 transformation temperature (making the steel fully austenitic), hot press forming the steel at a starting temperature in the range between the heating temperature (a temperature higher than the Ac3 transformation temperature) and the martensite start (Ms) temperature, then cooling down to 80°C (Mizuta, claim 1). Mizuta teaches that when the hot press forming is started in the range of the heating temperature down to the Ms temperature, it enables easy working and sufficiently reduces the forming load of press forming (Mizuta, paragraph [0055]). Mizuta also teaches that the hot press forming start temperature is preferably equal to or higher than (Ms temperature)+50° C (Mizuta, paragraph [0055]).

In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As Oh discloses that the hot pressing occurs but is vague about what temperature the hot pressing begins at, and Mizuta teaches starting hot pressing between the heating temperature (a temperature higher than the Ac3 transformation temperature) and the martensite start (Ms) temperature, it would have been obvious to one of ordinary skill in the art to substitute the start temperature disclosed by Mizuta to Oh’s process to ensure easy working of the steel and sufficiently reduce the forming load of press forming (Mizuta, paragraph [0055]). As Oh discloses that the Ac3 temperature in representative steels varies from 789-856°C and for steel IS 13 that the Ac3 temperature is 805°C, the heating temperature for all steels in Oh is 900°C and the Ms temperature in representative steels varies from 279-377°C and for steel IS 13 that the Ms temperature is 299°C (Oh, Fig.1 and Table 2, steel IS 13) this means that the range that Mizuta teaches for the steel IS 13 disclosed in Oh is 900°C to 299°C and the overall range would be 900°C to 279°C. As this range encompasses applicant’s claimed range, a prima facie case of obviousness exists absent convincing evidence or arguments to distinguish applicant’s claimed range from the range disclosed by the combination of Oh and Mizuta (see MPEP 2144.05).

Also, Oh does not explicitly disclose hot forming the heated hot rolled steel starting product is further hot rolled between 700°C and 380°C with a cumulated strain between 0.1 and 0.7, in at least one location of the heated steel starting product. 
3 in the range between 600C and 400C at a rate which is greater than 2°C/s to prevent transformation of the austenite (i.e. it has a metastable fully austenitic structure) and hot forming at T3 by a quantity ε c greater than 30% in at least one zone, to obtain a part (Zhu, paragraphs [0021 – 0024]). Zhu teaches that this hot forming method conducted at 600C to 400C can be a hot finish rolling with a cumulative reduction rate greater than 30% (Zhu, paragraph [0055]). Zhu teaches that under these conditions for finish hot rolling, a plastically deformed austenitic structure is obtained in which recrystallization does not occur (Zhu, paragraph [0055]). Zhu teaches that this method allows the fabrication of flat products on the basis of slabs (Zhu, paragraph [0056]). 
As Oh already discloses a method of hot forming a hot rolled steel sheet (i.e. hot pressing) and Zhu relates to a similar method of hot working a similar composition steel, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute hot rolling as taught by Zhu into the method disclosed by Oh, allows the fabrication of flat products on the basis of slabs (Zhu, paragraph [0056]). Further, this constitutes simple substitution of one known element for another to obtain predictable results as hot rolling and hot pressing are similar known processes to work metal and it would be obvious to one of ordinary skill in the art to substitute one process for the other depending on the finished shape of the part being made. 
As some amount of strain must be applied in the hot forming process disclosed in Oh, a person of ordinary skill would naturally look to the art to determine an amount of strain to apply b greater than 30% as taught by Zhu to the method of hot forming steel disclosed in Oh, thereby a plastically deformed austenitic structure is obtained in which recrystallization does not occur (Zhu, paragraph [0055]).
As the cumulative reduction rate εb is calculated as the natural logarithm of the thickness of the sheet before rolling divided by the thickness after rolling (Zhu, paragraph [0017]) and this is the same way that applicant calculates strain for hot rolling (Applicant’s specification, pg. 10, line 6), Zhu discloses and overlapping range.
MPEP 2144.05 I states that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Thus there is a prima facie case that the claimed strain amount is obvious in light of Zhu.

As to claim 29, Oh in combination with Zhu and Mizuta discloses the method according to claim 26, see claim 26 discussion above, Oh discloses heating the steel slab to 1000°C to 1300°C and it is hot rolled (Oh, paragraph [0051] where 1000°C is well above the AC3 temperature and thus fully austenitic. Hot rolling at 1000°C is above a temperature T2. The claim limitation merely requires that the rough rolling step take place above a temperature T2. It further requires that T2 be between 1200°C and 1013°C. As T2 can be 1013°C, 1000°C is close to T2).

Further, the MPEP notes that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (See MPEP 2144.05(I)).

Thus, there is a prima facie case that the currently claimed range for hot rolling would be obvious in light of the disclosed range in Oh as well as that the temperature is close to having to be greater than T2 and this temperature range overlaps the range claimed. 

However, Oh does not explicitly disclose where a cumulated reduction strain is greater than 1, to obtain the heated steel starting product.
Oh does state that the reduction ratio of the cold rolling step is not limited and, for example, may be a commonly used value (Oh, paragraph [0052] where the cold rolling step is an extra step that is performed on the steel slab).
Zhu relates to a method of producing a high strength martensitic steel and sheet or part obtained therefrom (Zhu, title). Zhu teaches making a semi-finished steel product which is reheated to a temperature in the range of 1050 and 1250C, then subjected to a rough rolling in the range between 1000 and 880C (Zhu, abstract). The cumulative reduction ratio of the different steps of rough rolling must be greater than 30% (Zhu, paragraph [0055]; If it is greater than 30%, this must encompass a dimensionless strain value greater than 1 i.e. 100%). This causes the austenite obtained to completely recrystallize with an average grain size of less than 40 micrometers (Zhu, paragraph [0015]). Zhu also teaches that the grain size can be less a is greater than 200% and when the temperature T2 is in the range between 950 and 880° C (Zhu, paragraph [0055]).
Since Oh does not disclose a value for cumulated strain, but invites using common values for reduction ratios (a related variable when the process is solely rolling) as well as obviously imparting some amount of strain in its process by the working that is done to the slab by hot rolling at a temperature between 1000°C to 1300°C and Zhu teaches using a cumulated strain of 2 it would have been obvious to one of ordinary skill in the art to add a requirement of a hot rolling the steel to a strain of 2 as disclosed by Zhu into the method of hot forming steel disclosed by Oh to thereby completely recrystallize the austenite grains (Zhu, paragraph [0015]).

As to claim 30, Oh in combination with Zhu discloses the method according to claim 29. While Oh does not explicitly disclose where the average austenitic grain size of less than 30 μm, Zhu teaches that the grain size can be less than 5 micrometers when the deformation εa is greater than 200% and when the temperature T2 is in the range between 950 and 880° C (Zhu, paragraph [0055]). This causes the austenite obtained to totally recrystallize (Zhu, paragraph [0055]).
Since Oh is silent on austenitic grain size and Zhu teaches how to form small grain size, it would have been obvious to one of ordinary skill in the art to add a requirement of the deformation εa being greater than 200% and when the temperature T2 is in the range between 950 and 880° C to form a austenite grain size of less than 5 micrometers to cause the austenite obtained to totally recrystallize (Zhu, paragraph [0055]).

However, Oh discloses a method where Ti, Nb, Ni, and B can be added as a part of the method to improve the steel’s properties (Oh, Claim 12). In particular, note that Oh discloses adding Ni in the range of 0.005% to 2.0% (Oh, Claim 12). Oh teaches that Ni improves the strength and heat-treatment characteristics of steel (Oh, paragraph [0041]). 
As Oh discloses adding Ni as an option to modify its disclosed process, it would have been obvious to one of ordinary skill in the art at the time of filing to add Ni in in the range of 0.005% to 2.0% to the composition of claims 1 and 2 of Oh or steel IS 13 also disclosed by Oh to improve the strength and heat-treatment characteristics of the steel (Oh, paragraph [0041]).

As to claim 52, Oh discloses that the steps are performed in a consecutive manner (Oh, Fig 1).

As to claim 54, what differentiates this claim from claim 26 is this claim is directed to a broader recitation of merely hot forming the steel starting product rather than requiring a step of hot rolling as claim 26 does. As hot rolling is a form of hot forming, this meets the claim limitations for the reasons stated in the rejection of claim 26. 
Claim 54 also requires a cooling rate VR1 to be greater than 2°C/s for cooling the heated steel starting product from being heated higher than AC3 temperature to the temperature T3 between 380 and 700C where the hot forming is then carried out. 
Oh discloses heating above Ac3 temperature then carrying out the hot forming, and Oh discloses that cooling takes place between the heating and hot forming (Oh, Fig 1; where SS 
As noted above, Zhu relates to a similar composition steel and similar process of forming a finished product (Zhu, abstract). Zhu teaches after hot rough rolling the steel sheet, cooling to an intermediate temperature T3 between 600 and 400°C where hot finish rolling takes place (Zhu, paragraph [0055]). Zhu teaches that the cooling takes place at a rate of greater than 2 °C/s (Zhu, paragraph [0055]). Zhu teaches that under these conditions, a plastically deformed austenitic structure is obtained in which recrystallization does not occur (Zhu, paragraph [0055]).
As Oh discloses cooling between heating above Ac3 and where the hot forming takes place, that cooling must be carried out at some rate and a person of ordinary skill would naturally look to the art to determine an appropriate rate for cooling. Thus, as Oh and Zhu relate to similar steels and similar methods applied thereto, it would have been obvious to one of ordinary skill in the art at the time of filing to add a cooling rate of greater than 2 °C/s as taught by Zhu to the method of making steel disclosed by Oh, thereby ensuring a plastically deformed austenitic structure is obtained in which recrystallization does not occur (Zhu, paragraph [0055]).

As to claim 55, Oh in combination with Mizuta and Zhu discloses the method of claim 54.
However, Oh does not explicitly disclose where the hot forming ends at a hot forming temperature greater than the holding temperature PT, nor where the hot forming finishing temperature is at least 30 degrees C above the holding temperature. 

MPEP 2144.05 I states that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Thus, there is a prima facie case that the currently claimed range for hot forming finishing temperature would be obvious in light of the disclosed range in Oh.

As to claim 56, Oh in combination with Zhu and Mizuta discloses the method according to claim 54, see claim 54 discussion above, and Oh further discloses heating the steel slab to 1000°C to 1300°C and it is hot rolled (Oh, paragraph [0051] where 1000°C is well above the AC3 temperature and thus fully austenitic.).

As to claim 57, Oh does not explicitly disclose where the steel blank has a thickness between 1.0 mm and 4.0 mm.
However, Zhu teaches that the thickness of the blank can be in the range between 0.5 and 3 mm (Zhu, paragraph [0061]). Zhu teaches that the thickness affects the hold time at which the blank is preheated to ensure the uniformity of its internal temperature, the hold time for this range varies from 30 seconds to 5 minutes (Zhu, paragraph [0061]).
See also MPEP 2144.04(IV.A.) which relates to changes in size/proportion. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 
MPEP 2144.05 states that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. ”In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
As Oh is silent on the thickness of the blank and Zhu teaches that adjusting the blank thickness affects the time necessary to ensure the uniformity of its internal temperature, it would have been obvious to add a requirement that the blank be within the overlapping range of 0.5 to 3 mm to reduce the amount of time necessary ensure the uniformity of its internal temperature (Zhu, paragraph [0061]). Further, the MPEP makes clear that absent convincing evidence or arguments that the claimed relative dimensions would perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.

As to claim 58, as noted in the rejection of claim 26 above, the combination of Oh and Zhu discloses where the hot forming step is a hot rolling step.

As to claim 61, Oh does not disclose where the hot forming step is a roll forming step. 
Zhu relates to a method for the fabrication of a steel sheet with a completely martensitic structure (Zhu, abstract). Zhu teaches that taking a steel blank, heated to a temperature T1 in the range between Ac3 and Ac3+250° C, the blank is held at a temperature T1 to ensure the uniformity of its internal temperature (Zhu, paragraph [0061]). The ‘008 patent teaches that the blank heated in this manner is then transferred to a hot-stamping press or to a hot-forming “roll-forming” device, for example, in which the blank is gradually shaped by hot forming in a series of rollers until it reaches the final geometry of the desired part (Zhu, paragraph [0063]).

While Oh invites hot pressing but is silent on what methods might be used, one of ordinary skill would naturally look to the art to determine the methods for carrying out the process. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute Zhu’s roll forming method for Oh’s hot deformation as this amounts to combining prior art elements according to known methods to yield predictable results (See MPEP 2141 (III)) as roll-forming is a known method of forming metal parts and a person of ordinary skill would understand how to combine it with the current process to make metal parts.

As to claim 62, Oh discloses where the hot-rolled or cold rolled steel sheet on which a metal or resin coating layer is formed (Oh, claim 4, meeting the claim language of the blank comprising one coating layer.).

As to claim 63, Oh discloses wherein the metal coating layer is formed by one of aluminum plating, zinc plating, alloyed zinc plating, and zinc electroplating (Oh, claim5, meeting the claim limitation where the coating layer is aluminum or aluminum based coating or zinc or zinc-based coating.).

Claims 59 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oh, Mizuta, and Zhu as applied to claims 26, 29-30, 51-52, 54-58, and 61-63 Mori et al. Warm and Hot Stamping of Ultra High Tensile Strength Steel Sheets Using Resistance Heating. CIRP Annals. Volume 54, Issue 1, 2005, pages 209-212, hereinafter Mori.

As to claim 59, Oh in combination with Zhu and Mizuta discloses the method according to claim 54, but Oh does not disclose where the hot forming step is a hot stamping step.
Mori is a study of warm and hot stamping processes of ultra high tensile strength steel sheets using resistance heating (Mori, abstract). Mori teaches that warm and hot stamping using resistance heating is attractive as a forming process of the ultra high tensile steel sheets (Mori, pg.212, Conclusions). Mori teaches this process of hot stamping improves the springback, formability, and hardness for ultra sheet s(Mori, pg. 212, Conclusions). In particular, Mori’s method of rapid resistance heating is effective in preventing the decrease in temperature and the oxidation (Mori, pg. 212, Conclusions).
While Oh invites hot pressing but is silent on what methods might be used, in view of the benefits Mori’s hot stamping process envisages for high strength steels, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute Mori’s hot stamping method for Oh’s hot deformation as the hot stamping improves the springback, formability, and hardness (Mori, pg. 212, Conclusions).

As to claim 64, as the combination of Oh and Mizuta discloses hot forming at a temperature range that overlaps the claimed range of 380 to 700°C, by substituting a hot-stamping process into the method of Oh, this would also be carried out in the same range for the reasons stated in the rejection of claim 26 above. 

60 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oh, Mizuta, and Zhu as applied to claims 26, 29-30, 51-52, 54-58, and 62-63 above, and further in view of Ostwald et al. Manufacturing Processes and Systems (9th Edition) Chapters 14 and 15. John Wiley & Sons.(1997). hereinafter Ostwald.

As to claim 60, Oh in combination with Zhu and Mizuta discloses the method according to claim 54, but Oh does not disclose where the hot forming step is a hot spinning step. 
Ostwald deals with manufacturing processes and systems with metals (Ostwald, title). Ostwald teaches that hot spinning of metal is used commercially to dish or form heavy circular plates over a rotating form and to neck down or close the ends of tubes (Ostwald, pg. 340, last paragraph). Ostwald teaches that in hot spinning shaping is done with a blunt pressure tool or roller that contacts the surface of the rotating part and causes the metal to flow and conform to a mandrel of the desired shape (Ostwald, pg. 341, first paragraph). This causes considerable frictional heat, which aids in maintaining the metal at a plastic state (Ostwald, pg. 341, first paragraph).
While Oh invites hot pressing but is silent on what methods might be used, in view of the benefits Ostwald discloses in relation to hot spinning, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute Ostwald’s hot spinning method for Oh’s hot deformation as the hot spinning causes considerable frictional heat which aids in maintaining the metal at a plastic state (Ostwald, pg. 341, first paragraph). Further, this amounts to combining prior art elements according to known methods to yield predictable results (See MPEP 2141 (III)) as hot spinning is a known method of forming metal parts and a person of ordinary skill would understand how to combine it with the current process to make metal parts.


Response to Arguments
Applicant’s arguments, see page 5, lines 4-8, filed December 18, 2020, with respect to the rejection(s) of claim(s) 26, 28, 31, 33, 37, 38, 51, 52, 54 and 55 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oh in combination with Mizuta and Zhu.
	Also, as Figs. 2 and 3 have been labeled –Prior Art--, the objections have been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733